Citation Nr: 1644872	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  12-30 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim for service connection for a low back condition and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Attorney


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from August 1990 to August 1994.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the St. Petersburg, Florida, Regional Office (RO). On his October 2012 VA Form 9, the Veteran requested a Board hearing at his local VA office. In a July 2016 statement, the Veteran's attorney stated that the Veteran "consented to waive his right to testify at the scheduled [Board] hearing." Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(e) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran was denied service connection for a low back condition in December 2001. In March 2010, he petitioned to reopen the claim. However, in May 2010, he filed a separate petition to revise the December 2001 denial of service connection on the basis of clear and unmistakable error. 

The Board has reviewed the facts and procedural posture of this matter and finds it appropriate to remand the issue of whether new and material evidence has been received to reopen the claim of service connection, as final adjudication had not been completed regarding the second application as to whether clear and unmistakable error (CUE) existed in the December 2001 rating decision that denied service connection. The CUE petition remains under the RO's jurisdiction as final adjudication has not been completed. 



The case is REMANDED for the following action:

1.  Adjudicate the petition of whether CUE existed in the December 2001 rating decision that denied service connection for a low back condition.

2.  Then, readjudicate, if necessary, the issue of whether new and material evidence has been received to reopen service connection for a low back condition and, if so, whether service connection is warranted. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




